DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the rejection under 35 U.S.C. 112(b) regarding “preferably ≤ 0.05” as well as the rejection under 35 U.S.C. 112(d) and thus these rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 18-19, the phrase “the reaction gas mixture may contain one or more inert gases” is indefinite because this limitation allows for no inert gas in the reaction gas mixture. If the reaction gas mixture does not include any inert gas then the equation in lines 21-22, (flow rate O2 + flow rate N2)/(flow rate inert gas) is greater than or equal to 4, would include a division by 0, which is undefined and thus cannot be compared to the value on the opposite side of the inequality. For purposes of examination, the limitation relating the sum of the reactive gas flow rates to the inert gas flow rate will be disregarded in the case that there are no inert gases (as in claim 4). This rejection may be overcome by specifying that the equation is not considered if no inert gas is present or by removing the word “may” to make the inert gas required.
In claim 1, the limitation that “optionally a portion or all of the O2 gas” is replaced with other gases is indefinite. If all O2 were replaced, the flow rate of O2 would be 0 and therefore it would be impossible to meet the limitation of a ratio of O2 and N2 flow rates being greater than or equal to 0.002 and less than or equal to 0.02. It is unclear from the claim whether the flow rate of O2 (and N2) only refers to O2 (and N2) gas or the flow rates are adjusted based upon the substitution of gases, as described in the second full paragraph of pg. 4 in the specification. This rejection may be overcome by specifying how the flow rates are adjusted based on substitution of gases or by removing the limitation that a portion or all of the O2 gas may be replaced.
Claims 2-7 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Derflinger (US 20080131727 A1) in view of Ishikawa (JP 2009279690 A).
Regarding claim 1, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, Derflinger teaches using Al-Cr targets with compositions from 75% to 15% Al (75:25 to 15:85) (para 0025, 0030-0031). Derflinger fails to explicitly teach using a target containing Al and Cr with an Al:Cr atomic ratio in the range of 95:5 to 50:50 to deposit the AlCrNO layer. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective 
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 7 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 7 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 7 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.001 Pa to 0.1 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Ishikawa (JP 2009279690 A), in the analogous art of arc evaporation using an alloy target containing Al and Cr to coat a cutting tool with AlCrON, teaches a ratio of oxygen to nitrogen flow rates is between 0.02 and 0.2 in order to maintain a high hardness and prevent roughness deterioration of the film (para 0001, 0007) and thus recognizes the ratio of oxygen to nitrogen flow rate as a result effective variable. Derflinger is concerned with the HRMS, or root mean squared height (roughness), of the film (para 0029) as well as the hardness of the film (para 0015, claim 7). Additionally, Derflinger is silent to 2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxygen to nitrogen flow rate ratios by routine optimization, which can include a ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 0.5 to 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.000998 Pa to 0.157 Pa. In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.001 to 0.1) at a total pressure of 8 Pa. Though Derflinger in view of Ishikawa fails to explicitly teach a partial pressure from 0.001 to 0.1, one would have expected the use of any value within the Modified Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the 
Regarding claim 2, as described in the claim 1 rejection, the combination of Derflinger and Ishikawa teaches an Al:Cr atomic ratio of about 75:25 (in the range of 90:10 to 50:50) (Derflinger para 0013, 0025).
Regarding claim 3, as described in the claim 1 rejection, the combination of Derflinger and Ishikawa teaches a total pressure of 0.5 to 8 Pa (Derflinger claim 14). The aforementioned combination teaches 0.5 to 8 Pa but does not explicitly teach a pressure greater than or equal to 8 Pa and less than or equal to 15 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of Derflinger and Ishikawa teaches the reactive gas contains oxygen and the remainder nitrogen (Derflinger para 0037) and thus contains no inert gas.
Regarding claim 5, the combination of Derflinger and Ishikawa fails to explicitly teach a ratio of overall evaporator current (measured in ampere) to O2 flow (measured in sccm) is in the range of 15:1 to 6:1. However, Derflinger teaches a (overall evaporator) current of 140 A to the source and an O2 flow rate of 20 to 60 sccm (para 0037), which results in a ratio of 7:1 to 2.33:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 7:1 to 2.33:1, including overall evaporator current and the O2 flow rate is in the range of 15:1 to 6:1. However, Derflinger teaches a current of a single target of 140 A and an O2 flow rate of 20 to 60 sccm (para 0037). Additionally, Derflinger teaches six cathode arc sources, which may all be Al-Cr targets (para 0013, 0030). Six arc sources, and thus targets, operating at a current of 140 A results in an overall evaporator current of 840 A (140*6) and thus a ratio of overall evaporator current to O2 flow rate from 42:1 to 14:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 42:1 to 14:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Derflinger and Ishikawa teaches the substrate (bias) voltage is -40 to -150 V (Derflinger para 0037), or a magnitude of 40 to 150 V. Though the aforementioned combination does not explicitly teach bias voltage in the range of 20 to 100 V, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 40 to 150 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 7, as described in claim 1, the combination of Derflinger and Ishikawa teaches the O2 partial pressure ranging from 0.000998 Pa to 0.157 Pa, with an exemplary value of 0.016 Pa. .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Derflinger (US 20080131727 A1) in view of Taki (US 20150368579 A1).
Regarding claim 1, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, 
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 7 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 7 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 7 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.001 Pa to 0.1 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Taki (US 20150368579 A1), in the analogous art of arc deposition with a nitrogen reactive gas, 2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of nitrogen flow rate by routine optimization, which can result in an oxygen to nitrogen flow rate ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 0.5 to 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.000998 Pa to 0.157 Pa. In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.001 to 0.1) at a total pressure of 8 Pa. Though Derflinger in view of Taki fails to 
Regarding claim 2, as described in the claim 1 rejection, the combination of Derflinger and Taki teaches an Al:Cr atomic ratio of about 75:25 (in the range of 90:10 to 50:50) (Derflinger para 0013, 0025).
Regarding claim 3, as described in the claim 1 rejection, the combination of Derflinger and Taki teaches a total pressure of 0.5 to 8 Pa (Derflinger claim 14). The combination of Derflinger and Taki teaches 0.5 to 8 Pa but does not explicitly teach a pressure greater than or equal to 8 Pa and less than or equal to 15 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of Derflinger and Taki teaches the reactive gas contains oxygen and the remainder nitrogen (Derflinger para 0037) and thus contains no inert gas.
Regarding claim 5, the combination of Derflinger and Taki fails to explicitly teach a ratio of overall evaporator current (measured in ampere) to O2 flow (measured in sccm) is in the range of 15:1 to 6:1. However, Derflinger teaches a (overall evaporator) current of 140 A to the source and an O2 flow of 20 to 60 sccm (para 0037), which results in a ratio of 7:1 to 2.33:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one overall evaporator current and the O2 flow rate is in the range of 15:1 to 6:1. However, Derflinger teaches a current of a single target of 140 A and an O2 flow rate of 20 to 60 sccm (para 0037). Additionally, Derflinger teaches six cathode arc sources, which may all be Al-Cr targets (para 0013, 0030). Six arc sources, and thus targets, operating at a current of 140 A results in an overall evaporator current of 840 A (140*6) and thus a ratio of overall evaporator current to O2 flow rate from 42:1 to 14:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 42:1 to 14:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Derflinger and Taki teaches the substrate (bias) voltage is -40 to -150 V (Deflinger para 0037), or a magnitude of 40 to 150 V. Though Derflinger does not explicitly teach bias voltage in the range of 20 to 100 V, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 40 to 150 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
claim 7, as described in claim 1, Derflinger in view of Taki teaches the O2 partial pressure ranging from 0.000998 Pa to 0.157 Pa, with an exemplary value of 0.016 Pa. Though Derflinger in view of Taki fails to explicitly teach a partial pressure from 0.01 to 0.1, one would have expected the use of any value within the range of Derflinger in view of Taki to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.000998 Pa to 0.157 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art will work either inside or outside the claimed range of 0.1 ≤ (d/(d+e)) ≤ 0.5 in claim 1 depending on the O/N ratio selected and thus a skilled person is not taught to necessarily select an O/N ratio resulting in the ratio recited in claim 1. This argument is not persuasive because Derflinger teaches an embodiment in which the claimed range is met and thus it is disclosed in the prior art. Alternatively, though Derflinger teaches alternative O/N ratios it would have been obvious to a person having ordinary skill in the art to use any of the taught O/N ratios, including those within the claimed range.
Applicant argues that the Al:Cr ratio in the range of 95:5 to 50:50 is not taught by Derflinger because Derflinger teaches ratios both inside and outside the claimed ratio range. This argument is not persuasive because the compositions taught by Derflinger overlap with the claimed range and it would have been obvious to one of ordinary skill in the art to use any of the taught compositions, including those within the claimed range unless the claimed range is shown to produce unexpected results.
Applicant argues that Derflinger does not teach a pressure range of 7 to 20 Pa for the preparation of a layer of AlCrNO and none of the preferred ranges teach anything other than a pressure range of 2.5-5 Pa. This argument is not persuasive because a reference may be relied upon for all that they contain, including nonpreferred embodiments (See MPEP 2123). Additionally, the claims teach a pressure range of 0.5 to 8 Pa wherein the film may be AlCrNO, which overlaps with the claimed range and thus it would have been obvious to one of ordinary skill in the art to use any of the taught pressures, including those within the claimed range unless the claimed range is shown to produce unexpected results. Alternatively, even if only a range of 1-5 Pa is taught for AlCrNO, a prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close (See MPEP 2144.05(I)).
Applicant argues that though Ishikawa discloses a flow rate ratio of 0.02 to 0.2 and there is an overlap at the point 0.02, there is no incentive why a person of ordinary skill would apply this particular flow rate ratio or why the particular point of 0.02 would be selected. This argument is not persuasive because the combination of Derflinger and Ishikawa relies on the teaching that the ratio of oxygen to nitrogen flow rates is recognized as a result effective variable and thus it would have been obvious to one skilled in the art to determine the optimal and workable ranges of oxygen to nitrogen flow rate ratios by routine optimization, which can include a ratio within the claimed range. 
 Applicant argues that a person of ordinary skill in the art would have to make a number of selections and/or deviations from the teachings of Derflinger and Ishikawa and would not be sufficiently guided to arrive at the invention as claimed without impermissible hindsight. This argument is not persuasive because the combination of Derflinger and Ishikawa teaches all claimed limitations were obvious through overlapping ranges or routine optimization. Therefore, it would have been obvious for one skilled in the art to reach the claimed process.
Applicant also argues that Taki relates to the formation of a CrN material, which is different from the material of Derflinger and thus there is no incentive to consider Taki or modify the teachings of Derflinger. This argument is not persuasive because Taki teaches controlling nitrogen flow rate in forming a film by PVD, such as arc evaporation, to control the composition of the film. Because Derflinger teaches using nitrogen reactive gas, similarly to Taki, and controlling the O/N ratio it would have been obvious to one skilled in the art to optimize the nitrogen flow rate to achieve a certain film composition.
Regarding the rejections under 35 U.S.C. 112(b), the applicant argues that the amendments fully address the rejections. This argument is not persuasive because the rejection regarding “optionally a portion or all of the O2 gas and a portion of the N2 gas is replaced” was not addressed. Additionally, the amendment to change “optionally contains” to “may contain” does not change the meaning of the claim and still produces the same problem of dividing by zero in the final inequality if no inert gas is present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797